Citation Nr: 0011036	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-49 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the claim for service connection for reflux 
esophagitis is well grounded.  

2.  Whether the claim for service connection for sinus 
bradycardia and sinus arrhythmia is well grounded. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1955 and from April 1967 to May 1991. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A notice of disagreement (NOD) was received in 
February 1994 to the January 1994 denials of service 
connection for tinnitus, vertigo, colon blockage, arthritis 
and facet osteoarthritis, rhinitis, prostatitis, elbow 
tendinitis, left eye injury residuals (claimed as due to 
battery acid), and spinal stenosis.  Subsequently, service 
connection for granted for tinnitus and vertigo which were 
evaluated together; service connection was granted for 
diverticulosis (claimed as blocked colon); service connection 
was granted for osteoarthritis of the lumbosacral spine 
(claimed as arthritis and facet osteoarthritis as well as 
stenosis of the lumbosacral spine); service connection was 
granted for rhinitis; and service connection was granted for 
benign prostatic hypertrophy, prostatitis, and residuals of a 
prostatectomy.  

The grants of service connection were a complete grant of the 
benefits sought on appeal.  The Board also notes that a 100 
percent schedular rating had assigned following the 
prostatectomy from November 17, 1998 and that, under 
38 C.F.R. § 4.115b, Diagnostic Codes 7528, an August 1999 
rating action proposed a reduction to a 40 percent schedular 
rating.  A NOD was received in September 1999 as to the 
proposed reduction and the reduction was effectuated by a 
rating action of December 1999.  In this regard, an appeal 
can be taken only from a final rating action, and not a 
rating action which proposes to take some action pursuant to 
38 C.F.R. § 3.105(e) (1999).  There has been no NOD filed 
following the reduction, but there still remains time (one-
year from date of notification of the reduction) within which 
the veteran may initiate an appeal from the December 1999 
rating reduction.  



REMAND

The RO requested service medical records of all of the 
veteran's periods of military service.  However, a thorough 
review of the service medical records obtained reflects that 
only the service medical records of the veteran's second 
period of service are on file.  No service medical records 
dated in the 1950s are on file.  

It does not appear that the veteran has specifically alleged 
that the disabilities at issue had their onset only during 
his second period of active military service.  Accordingly, 
the service medical records of his first period of military 
service must be obtained prior to determining whether the 
claims are well grounded under 38 U.S.C.A. § 5107(a) (West 
1991) since it is only after a well grounded claim has been 
submitted that the duty to assist in obtaining all relevant 
evidence attaches.  Indeed, VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477, 486 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

Where a claim is not well grounded it is incomplete, and VA 
does not have a statutory duty to assist a claimant in 
developing evidence but may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence 
needed to complete an application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has already been advised of the evidence 
necessary to complete a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  The duty mandated by 
section 5103(a) does not attach when the existence of 
evidence that might well ground the claim has not been 
reported.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Here the RO has denied the claim for service connection for 
reflux esophagitis on the basis that that disability was not 
found on the recent May 1993 VA examination.  However, in 
the veteran's VA Form 9 he reported that DR. J.R. of 
Thomasville, Georgia had treated him since military service 
for reflux esophagitis.  Since such records might establish 
the current existence of reflux esophagitis or 
gastroesophageal reflux disease, and might also establish 
the required nexus for the claim to be well grounded, the 
veteran should be informed by the RO (and even if he is not, 
he is hereby is informed) that to establish this claim as 
being well grounded he should obtain all relevant private 
clinical records from Dr. J.R. and submit them in support of 
his claim.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should take the appropriate 
steps to obtain all of the veteran's 
service medical records of his first 
period of military service.  All steps 
taken in this respect should be 
documented for the record.  If obtained, 
those records must be associated with 
the claim folder. 

2.  The RO should inform the veteran 
that to establish his claim for service 
connection for reflux esophagitis or 
gastroesophageal reflux disease as being 
well grounded he should obtain all 
relevant private clinical records from 
Dr. J.R. and submit them in support of 
his claim.  

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

4.  If it is determined that either of 
the claims for service connection is 
well grounded, the RO should adjudicate 
that claim on the merits after first 
assuring that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 
1991) has been fulfilled.  

5.  If any determination remains adverse 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates 
of the Board."  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (in which a VA examination at which the claims file 
was made available had not been conducted as instructed in a 
Board remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (appellant has the right to submit 
additional evidence and argument on matter(s) remanded to 
the regional office).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


